DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed August 27, 2021 has been entered.
The claims no longer invoke 35 U.S.C. § 112(f) due to the amendment.
The objection to claim 11 due to an informality is withdrawn in response to the amendment to the claim.
The rejections under 35 U.S.C. §§ 112(b), 102(a)(1) and 103 are withdrawn in response to the amendment to the claims.
Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, as amended, recites “at least one processor”.  While the specification describes a processor (CPU) (Fig.5, and throughout the specification), it does not appear to support more than one processor.  The phrase “at least one” encompasses one, and more than one.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 13 requires the “matching mode being the two-dimensional matching mode...AND...the matching mode being the three-dimensional matching mode” (emphasis added).  This conflicts with claim 12 which states, “identify a matching mode as a two-dimensional matching mode OR a three-dimensional matching mode...” (emphasis added).  Only 
	b) Claim 14 is indefinite by reason of its dependence upon claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP3204175 to Medic Engineering Co. LTD (submitted by Applicant, .
As to claim 1, Medic discloses an information processing apparatus comprising:
	at least one memory configured to store instructions ([0016], memory inherent to a personal computer, or its use is inherent when processing performed by a CPU); and
	at least one processor ([0016], software implementation by CPU) configured to execute the instructions to:
	combine a two-dimensional image and registered image of a candidate selected from the list by a user operation to generate a composite image ([0001]; [0016]; [0027], user selects image from a plurality of stored images); and
	perform an editing process for changing at least one of a first appearance of the target person in the two-dimensional image and a second appearance of the candidate in the registered image to generate the composite image ([0016]; [0029]; [0034]).
	Medic does not disclose that the processor is configured to:
	acquire a plurality of similarity degrees by matching a two-dimensional image of a target person with registered images of a plurality of registrants, wherein the registered images are three-dimensional registered images or two-dimensional registered images;
	extract a plurality of candidates from the plurality of registrants based on the plurality of acquired similarity degrees;
	generate display information for displaying a list of registered images of the plurality of candidates in an order of the plurality of similarity degrees.
	However, this is well known in the art.  For example, Sukegawa teaches at least one processor ([0139]) processor inherent in a computer) configured to:

	extract a plurality of candidates from the plurality of registrants based on the plurality of acquired similarity degrees ([0100]);
	generate display information for displaying a list of registered images of the plurality of candidates in an order of the plurality of similarity degrees ([0102]-[0103]).
	Sukegawa states that its technology can provide a more efficient search of facial images ([0112]; [0128]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Medic’s invention according to Sukegawa.  
As to claim 3, Medic discloses the information processing apparatus according to claim 1, wherein the at least one processor is further configured to detect difference in the appearance between the  two-dimensional image and the three-dimensional registered image and perform the editing process for causing the appearance in one of the images to be closer to the appearance in the other image ([0034]).
As to claim 4, Medic discloses the information processing apparatus according to claim 1, wherein the at least one processor is further configured to perform the editing process on a selected item from a plurality of target items related to the appearance based on a user operation ([0034]).
As to claim 5, Medic discloses the information processing apparatus according to claim 1, wherein the appearance corresponds to at least one of a part, an amount, a shape, and a color of hair growth on a head (Figs.13 and 14).
As to claim 6, Medic discloses the information processing apparatus according to claim 1, wherein the appearance corresponds to presence or absence of a predetermined attachment on a head (Figs .13 and 14, there is an absence of a predetermined attachment on the person's head).
With regard to claim 10, see the discussion above for claim 1. 
Regarding claim 11, see the discussion above for claim 1. Medic discloses a non-transitory storage medium in which a program is stored and configured to cause a computer to perform the method ([0016], storage medium is inherent to a computer).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Medic in combination with Sukegawa and U.S. Patent Application Publication 20040015327 to Sachdeva et al. (hereinafter referred to as “Sachdeva”).
As to claim 7, Medic discloses the information processing apparatus according to claim 1, but does not disclose wherein the appearance corresponds to facial expression.  However, this is well known in the art.  For example, Sachdeva teaches appearance corresponds to facial expression ([0116]).  Sachdeva provides the advantage of allowing a user the ability to see the effect of changes on appearance (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Medic’s invention according to Sachdeva.
As to claim 8, Medic discloses the information processing apparatus according to claim 1, but does not disclose wherein the appearance is an aging degree of a face.  However, this is well known in the art.  For example, Sachdeva teaches appearance is an aging degree of a face ([0116]).  Sachdeva provides the advantage of allowing a user the ability to see the effect of changes on appearance (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Medic’s invention according to Sachdeva.
As to claim 9, Medic discloses the information processing apparatus according to claim 8, but does not disclose wherein the at least one processor is further configured to perform the editing process for simulating a change over the years of the aging degree for one of the two-dimensional image and the three-dimensional registered image based on attribute information of the two-dimensional image and the three-dimensional registered image.  However, this is well known in the art as evidenced by Sachdeva ([0086]; [0116]).  Sachdeva provides the advantage of allowing a user the ability to see the effect of changes on appearance (abstract; [0124]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Medic’s invention according to Sachdeva.

Subject Matter Not Found in the Prior Art
The subject matter of claim 12 was not found in the prior art.  Claims 13 and 14 depend from claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665